Citation Nr: 0404519	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-07 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for iliosclerosis, 
right sacroiliac joint, currently rated 40 percent disabling.

2.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1967 to July 1968.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A September 1987 VA letter from a VA vocational 
rehabilitation counselor stated that VA found the veteran 
infeasible for vocational rehabilitation after review of his 
physical and nervous condition.  The writer stated the letter 
was written at the veteran's request for use in conjunction 
with his application for Social Security disability benefits.  
VA has not requested the veteran's SSA records.

From Murincsak v. Derwinski, 2 Vet. App. 363 (1992) to 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court of 
Appeals for Veterans Claims (Court) has consistently held 
that VA must obtain SSA records when VA has notice of such 
records.  Nothing in the Court's jurisprudence on this point 
indicates VA's duty is abrogated because the records may not 
be current.  When necessary development in an appeal includes 
obtaining SSA records, and the potential scope of those 
records is unknown, the Board must defer appellate review of 
all issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).

2.  Request the Social Security 
Administration to provide any medical 
records or administrative law judge 
decisions it has pertaining to a 1987 or 
subsequent claim by the veteran for SSA 
disability benefits and any medical 
records pertaining to ongoing 
entitlement.

3.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




